DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/22 has been entered. 
Drawings
The replacement drawings were received on 2/17/22.  These drawings are objected to.
Sheets 1-5 of the figures are objected to because the drawing sheets are numbered improperly. See 37 C.F.R. 1.84(t), which requires the drawing sheet numbering must be clear and larger than the numbers used as reference characters to avoid confusion. It appears the sheet numbering size was changed in the newest drawings filed. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-10, 12-14, and 16-22 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Breckwoldt (US 2822082).
Claim 1: Breckwoldt discloses a beauty care system (see Fig 1; Col 1, 15-25 & 40-53) comprising: a secondary packaging (10) including a lid (11) and at least one  primary packaging insert (Figs 2 & 3), wherein the at least one primary packaging insert is positioned in the opening of the secondary packaging (see Fig 1) and includes a beauty product (Col 1, 15-25 & 40-53); and wherein the primary packaging insert includes a bottom portion (9) and a top portion (Fig 2), wherein the bottom portion is substantially cylindrical in shape (see Fig 3) and includes an internal portion and a substantially circular rim (20) forming an opening to the internal portion, and wherein the top portion (Fig 3) is removably coupled to the rim (see Figs 1-3; Col 2, 10-17). 
Claim 2: the lid (11) is positioned over the opening of the base (10, see Fig 1) when the secondary packaging is closed (see Figs 1-3).
 Claim 3: the lid (11) is shown hinged to the base of the second packaging so it is recloseable since it can be hinged open and closed repeatedly (see Fig 1). 
Claim 6: the bottom portion of the primary packaging insert can be plastic (Col 2, 10-15) which is a polymer. 
Claim 7: the bottom portion can be formed of metal (Col 2, 40-46) which is a light resistant material. 
Claim 8: the primary packaging insert (see Figs 2-3) can include 1/2oz (Col 3, 20-25) of the beauty product, which constitutes a “single-use amount”. The office also notes that “single-use amount” is fully subjective because this is subjective based on how much a particular individual wishes to use at one time. 
Claim 9: the beauty product includes essential oils (Col 3, 24-32), which is an oil and an “essence”. 
Claim 10: the system includes at least two of the primary packaging inserts (see Fig 1). 
Claim 12: the at least two primary packaging inserts include at least essential oils, aromatics, and isolates (Col 3, 22-27) which are different beauty products. 
Claim 13: the at least two primary packaging inserts include beauty products/ingredients (Col 3, 1-30) that are combined to make different combination beauty products (Col 3, 1-30) and this process is a “multi-step system” because it includes steps of measuring and combining to make different beauty products as desired. 
Claim 14: the beauty care system is provided with the second packaging being a box (see Fig 1) and boxes are known to be stackable. 
Claim 16: Breckwoldt discloses a beauty care system (see Fig 1; Col 1, 15-25 & 40-53) comprising: a first enclosure (10) including at least one sidewall and a lid (11) and at least one outer surface defining an opening (top opening of base 10, Fig 1); a plurality of primary packaging inserts (Figs 2 & 3), wherein the primary packaging inserts are positioned in the opening of the first enclosure (see Fig 1) and include a beauty product (Col 1, 15-25 & 40-53); and wherein the primary packaging inserts each includes a bottom portion (9) and a top portion (Fig 2), wherein the bottom portion is substantially cylindrical in shape (see Fig 3) and includes an internal portion and a substantially circular rim (20) forming an opening to the internal portion, and wherein the top portion (Fig 3) is removably coupled to the rim (see Figs 1-3; Col 2, 10-17). The primary packaging inserts (see Figs 2-3) can include 1/2oz (Col 3, 20-25) of the beauty 
Claim 17: the first enclosure is operatively openable via the hinged lid (11) to access the plurality of inserts (see Fig 1). 
Claim 18: the bottom portion of the primary packaging inserts can be plastic (Col 2, 10-15) which is a polymer.
Claim 19: the bottom portion of the inserts can be formed of metal (Col 2, 40-46) which is a light resistant material.
Claim 20: the beauty product includes essential oils (Col 3, 24-32), which is an oil and an “essence”.
Claim 21: the bottom portion of each insert has the enlarged rim (20) with a tapered neck (see Fig 3) such that the diameter of a bottom edge of the bottom portion (bottom of Fig 3) is larger than the diameter of the top rim portion of the primary packaging insert (see Fig 3). 
Claim 22: the first enclosure includes a series of cells (13) or slots shaped to accept one of the plurality of inserts (see Fig 1). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 11, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breckwoldt (US 2822082) in view of Oh (US 20160302552).	
Claim 4: Breckwoldt discloses the invention essentially as claimed except for the secondary packaging being fully or partially transparent; Oh, however, discloses a beauty care system (100) comprising a second packaging (110) with a lid (122) and an opening (120) for receiving at least two primary packaging inserts (130) with each insert including a single-use [0049] beauty product [0044] and teaches providing the secondary packaging fully or partially transparent [0043]. It is common sense that making the second packaging fully or partially transparent would allow a user to see the contents of the packaging without having to open the packaging. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the second packaging of Breckwoldt by providing the secondary packaging partially or fully transparent in view of Oh in order to allow a user to view what is housed in the secondary packaging without having to open it. 
Claim 11: Breckwoldt discloses the invention essentially as claimed except for the at least two primary packaging inserts including the same beauty product; however, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Breckwoldt by providing two primary packaging inserts having the same beauty product if a user desired more of one particular ingredient or if one ingredient/beauty product was more popular and since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. See MPEP 2144.04(VI)(B). 
Claim 15: Breckwoldt discloses the invention essentially as claimed except for the system further including a tertiary packaging housing the secondary packaging. Oh, however, discloses a beauty care system (100) comprising a second packaging (110) with a lid (122) and an opening (120) for receiving at least two primary packaging inserts (130) with each insert including a single-use [0049] beauty product [0044] and teaches further providing a tertiary packaging [0045] housing at least one of the secondary packaging in order to allow a user to package a series of the secondary packages together in a larger kit. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the system of Breckwoldt by providing a tertiary packaging for housing multiple secondary packages in view of Oh in order to allow a user to obtain a larger kit with multiple secondary packages in one package. Alternately, or additionally, this would be beneficial for stores/points of sale when purchasing a series of the secondary packages to stock their shelves because the series of secondary packages can be stored together for mass sale. 
Response to Arguments
Applicant's arguments filed 2/17/22 have been fully considered, but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Friday 10:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached at 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772